Name: 2004/145/EC: Commission Decision of 12 February 2004 on financial assistance from the Community for the operation of certain Community reference laboratories in the field of veterinary public health (biological risks) for the year 2004 (notified under document number C(2004) 349)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  environmental policy;  cooperation policy;  Europe;  research and intellectual property;  economic policy;  processed agricultural produce;  agricultural activity
 Date Published: 2004-02-18

 18.2.2004 EN Official Journal of the European Union L 47/35 COMMISSION DECISION of 12 February 2004 on financial assistance from the Community for the operation of certain Community reference laboratories in the field of veterinary public health (biological risks) for the year 2004 (notified under document number C(2004) 349) (Only the Spanish, German, English, French and Dutch texts are authentic) (2004/145/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Regulation (EC) No 806/2003 of 14 April 2003 (2), and in particular Article 28(2) thereof, Whereas: (1) Community financial assistance should be granted to the Community reference laboratories designated to carry out the functions and duties laid down in the following Directives, Decisions and Regulation:  Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (3),  Council Directive 92/117/EEC of 17 December 1992 concerning measures for protection against certain zoonoses and specified zoonotic agents in animals and products of animal origin in order to prevent outbreaks of food-borne infections and intoxications (4),  Council Decision 93/383/EEC of 14 June 1993 on reference laboratories for the monitoring of marine biotoxins (5),  Council Decision 1999/313/EC of 29 April 1999 on reference laboratories for monitoring bacteriological and viral contamination of bivalve molluscs (6),  Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (7). (2) The financial contribution from the Community should be granted provided that the actions planned are efficiently carried out and that the authorities supply all the necessary information within the time limits laid down. (3) Additional financial assistance should also be provided for the organisation of workshops in the area of responsibility of the Community reference laboratories; derogations to the maximum eligible attendance rule laid down by Commission Regulation (EC) No 156/2004 of 29 January 2004 on the Community's financial assistance to Community reference laboratories pursuant Article 28 of Council Decision 90/424/EEC (8) should be provided to two Community reference laboratories that need support for attendance by more than 30 participants in order to support the best outcome of their workshops. (4) The work programmes and corresponding budget estimates submitted by the Community reference laboratories for 2004 have been assessed by the Commission. (5) Pursuant to Article 3(2) of Council Regulation (EC) No 1258/1999 (9), the veterinary and plant health measures undertaken in accordance with Community rules are financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; for financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply. (6) Regulation (EC) No 156/2004 establishes the provisions on the Community's financial assistance to Community reference laboratories pursuant to Article 28 of Decision 90/424/EEC. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The Community grants financial assistance to France for the functions and duties referred to in Chapter II of Annex D to Directive 92/46/EEC to be carried out by the Laboratoire d'Etudes et de Recherches sur la QualitÃ © des Aliments et sur les ProcÃ ©dÃ ©s Agro-alimentaires, of the Agence FranÃ §aise de SÃ ©curitÃ © Sanitaire des Aliments (formerly the Laboratoire d'Etudes et de Recherches sur l'HygiÃ ¨ne et la QualitÃ © des Aliments), Maisons-Alfort, France, for the analysis and testing of milk and milk products. 2. The financial assistance referred to in paragraph 1 shall amount to a maximum of EUR 203 000 for the period 1 January 2004 to 31 December 2004. 3. The Community's additional financial assistance for the organisation of a technical workshop shall amount to a maximum of EUR 27 000. Article 2 1. The Community grants financial assistance to Germany for the functions and duties referred to in Chapter II of Annex IV to Directive 92/117/EEC to be carried out by the Bundesinstitut fÃ ¼r Risikobewertung (formerly the Bundesinstitut fÃ ¼r gesundheitlichen Verbraucherschutz und VeterinÃ ¤rmedizin), Berlin, Germany, for the epidemiology of zoonoses. 2. The financial assistance referred to in paragraph 1 shall amount to a maximum of EUR 220 000 for the period 1 January 2004 to 31 December 2004. 3. The Community's additional financial assistance for the organisation of technical workshops shall amount to a maximum of EUR 62 000. Pursuant to Article 4 of Regulation (EC) No 156/2004 and by way of derogation, the laboratory mentioned in paragraph 1 above is entitled to claim financial assistance for attendance to its general workshop for up to 50 participants. Article 3 1. The Community grants financial assistance to the Netherlands for the functions and duties referred to in Chapter II of Annex IV to Directive 92/117/EEC to be carried out by the Rijksinstituut voor Volksgezondheid en Milieu, Bilthoven, Netherlands, in respect of salmonella. 2. The financial assistance referred to in paragraph 1 shall amount to a maximum of EUR 212 000 for the period 1 January 2004 to 31 December 2004. 3. The Community's additional financial assistance for the organisation of a technical workshop shall amount to a maximum of EUR 30 000. Article 4 1. The Community grants financial assistance to Spain for the functions and duties referred to in Article 4 of Decision 93/383/EEC to be carried out by the Laboratorio de biotoxinas marinas del Ã rea de Sanidad, Vigo, Spain, for the control of marine biotoxins. 2. The financial assistance referred to in paragraph 1 shall amount to a maximum of EUR 201 000 for the period 1 January 2004 to 31 December 2004. 3. The Community's additional financial assistance for the organisation of a technical workshop shall amount to a maximum of EUR 33 000. Article 5 1. The Community grants financial assistance to the United Kingdom for the functions and duties referred to in Article 4 of Decision 1999/313/EC to be carried out by the laboratory of the Centre for Environment, Fisheries and Aquaculture Science, Weymouth, United Kingdom, for the monitoring of bacteriological and viral contamination of bivalve molluscs. 2. The financial assistance referred to in paragraph 1 shall amount to a maximum of EUR 228 000 for the period 1 January 2004 to 31 December 2004. 3. The Community's additional financial assistance for the organisation of a technical workshop shall amount to a maximum of EUR 38 000. Article 6 1. The Community grants financial assistance to the United Kingdom for the functions and duties referred to in Chapter B of Annex X to Regulation (EC) No 999/2001 to be carried out by the laboratory of the Veterinary Laboratories Agency, Addlestone, United Kingdom, for the monitoring of transmissible spongiform encephalopathies. 2. The financial assistance referred to in paragraph 1 shall amount to a maximum of EUR 380 000 for the period 1 January 2004 to 31 December 2004. 3. The Community's financial assistance for the organisation of technical workshops shall amount to amaximum of EUR 61 000. Pursuant to Article 4 of Regulation (EC) No 156/2004 and by way of derogation, the laboratory mentioned in paragraph 1 above is entitled to claim financial assistance for attendance at its general workshop for up to 50 participants. Article 7 This Decision is addressed to the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 12 February 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. (2) OJ L 122, 16.5.2003, p. 1. (3) OJ L 268, 14.9.1992, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (4) OJ L 62, 15.3.1993, p. 38. Directive as last amended by Regulation (EC) No 806/2003. (5) OJ L 166, 8.7.1993, p. 31. Decision as last amended by Decision 1999/312/EC (OJ L 120, 8.5.1999, p. 37). (6) OJ L 120, 8.5.1999, p. 40. (7) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 2245/2003 (OJ L 333, 20.12.2003, p. 28). (8) OJ L 27, 30.1.2004, p. 5. (9) OJ L 160, 26.6.1999, p. 103.